Application for approval of certificate of incorporation of Prisoners Assistance Committee, Inc., pursuant to subdivision 5 of section 280 of the Penal Law, dismissed. The petition to this court concedes that the proposed corporation “ does not have for its purpose the rendering of legal service or the furnishing of attorneys or counsel, but merely the granting of funds to needy individuals who might then voluntarily expend such funds for the retention of legal counsel Although, according to the purposes stated in its proposed certificate of incorporation, the corporation will be empowered to furnish financial assistance and support to individuals detained, accused, *625brought to trial or imprisoned, including money grants to enable them to retain the services of counsel, it will not have the power, under such stated purposes, to engage directly or indirectly in the practice of furnishing or selecting attorneys or counsel for such individuals. Since, under the circumstances, the approval of this court is unnecessary and since the corporation will not have such approval, it will be precluded from any and all practice of law activities proscribed by section 280 of the Penal Law. Concur—Breitel, J. P., Rabin, Eager, Steuer and Capozzoli, JJ.